IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,075-02


                EX PARTE MATTHEW CLINTON COCHRAN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. D-1-DC-03-904102-A IN THE 390TH DISTRICT COURT
                           FROM TRAVIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of aggravated robbery with a deadly weapon and

sentenced to concurrent sentences of fifty years’ imprisonment. Applicant filed this application for

a writ of habeas corpus in the county of conviction on August 5, 2021, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On August 27, 2021, the State filed an answer including a general denial but also requesting

an order designating issues. The State observed that it might be necessary for defense counsel to

respond to Applicant’s claims and that there was a need for an expansion of the record concerning

Applicant’s alleged medical and mental health conditions and treatment. However, the application

was forwarded to this Court on September 20, 2021, without further activity. We agree that there is
a need for development of the record. We remand this application to the trial court to complete its

evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 10, 2021
Do not publish